     Case 1:16-cv-01318-GBD-BCM Document 788 Filed 10/25/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
Joint Stock Company “Channel One Russia Worldwide,”
Closed Joint Stock Company “CTC Network,” Closed                          Index No. 16-cv-1318
Joint Stock Company “TV DARIAL,” Closed Joint                             (GBD)(BCM)
Stock Company “New Channel”, Limited Liability
Company “Rain TV-Channel,”, and Limited Liability
Company “Global Entertainment TV”

                                   Plaintiffs,
        -against-

INFOMIR LLC ( www.infomirusa.com), INFOMIR GMBH,
ALEXANDER MARAHOVSKY, EVGENI LEVITIN,
TELECOMMUNICATIONS TECHNOLOGIES LTD.,
PANORAMA ALLIANCE, LP (www.mypanorama.tv),
ASAF YEVDAYEV, DAVID ZELTSER,
S.K. MANAGEMENT of NEW YORK INC., MOIDOM LLC,
TELEPROM, VDALI, MHCOM GmbH and
John Does 1-50.

                                    Defendants.
----------------------------------------------------------------------X

 DECLARATION OF RAYMOND J. DOWD IN OPPOSITION TO DECLARATION OF
                  ATTORNEYS’ FEES AND EXPENSES
        RAYMOND J. DOWD, declares subject to penalties of perjury under the laws of the

United States of America, as follows:

        1.       I am an attorney admitted to practice in the State of New York and the United States

District Court for the Southern District of New York.

        2.       I am a partner of the law firm Dunnington Bartholow & Miller LLP

(“Dunnington”), counsel for Plaintiffs in this action, and have personal knowledge of the facts set

forth herein.

        3.       I submit this declaration in opposition to the October 10, 2019 Declaration of

Stewart M. Leviss Identifying Fees and Expenses Incurred (ECF 783) (“Fee Declaration”)
     Case 1:16-cv-01318-GBD-BCM Document 788 Filed 10/25/19 Page 2 of 10



requesting the reimbursement of $220,446 in attorneys’ fees and $97,889.99 in expenses for a total

award of $318,335.99.

       4.      The Court directed Mr. Leviss to submit the Fee Declaration pursuant to the

Honorable Barbara Moses’ September 26, 2019 Order and Opinion (ECF 779) (“Sanctions Order”)

which awarded Defendant Infomir LLC (“Infomir”) sanctions and reimbursement of attorneys’

fees and expenses for the events giving rise to the Sanctions Order.

       5.      Pursuant to the Sanctions Order, I submit this declaration in opposition to the Fee

Declaration.

       6.      In the Summer of 2016, I directed an investigation into Defendants’ piracy of

Plaintiffs’ satellite television programming.

       7.      As part of that investigation, I oversaw Christopher Vidulich, a paralegal at

Dunnington, in the use of a network protocol analyzer program called Wireshark to capture

network data activity routed to and from an Aura HD box.

       8.      Under my supervision, Mr. Vidulich drafted an affidavit detailing his observations

and findings from the Wireshark capture and the affidavit with corresponding exhibits was filed at

ECF 80 (“Vidulich Affidavit”).

       9.      From April 2018 to February 2019, counsel for Defendant Infomir LLC, Berkowitz,

Lichtstein, Kuritsky, Giasullo & Gross, LLC (“Berkowitz”) and Dunnington were engaged in

discovery and litigation concerning the Vidulich Affidavit (among other matters) and culminating

in the Sanctions Order.

       10.     The Sanctions Order precluded the use of the Vidulich Affidavit and underlying

files and ordered Plaintiffs to reimburse Infomir LLC for “attorneys fees, expert fees and other

expenses reasonably incurred in obtaining and enforcing the 4/25/18 Order and 7/3/18 Order



                                                2
     Case 1:16-cv-01318-GBD-BCM Document 788 Filed 10/25/19 Page 3 of 10



(including the Vidulich deposition), as well as [Infomir’s] expenses incurred in litigation the

instant sanctions motion” and required that Infomir “shall authenticate and attach the relevant time

and expense records, including attorney time records and invoices for out of pocket expenses.”

(ECF 779).

       11.     Under the plain language of the Sanctions Order, the compensable fees and

expenses are limited to fees and expenses incurred in obtaining and enforcing the April 25, 2018

and July 3, 2018 Orders, Vidulich Deposition, and the underlying sanctions motion.

       12.     The Court also required that Infomir authenticate and attach relevant time and

expense records including time records and invoices for out of pocket expenses. (ECF 779).

       13.     As set forth below, the Fee Declaration exceeds the scope of the Sanctions Order

and the materials attached to the Fee Declaration are deficient to substantiate Infomir’s total

request for reimbursement.

       14.     The Fee Declaration seeks compensation for the following discovery and litigation

activity exceeding the scope of the Sanctions Order:

               a. The briefings, correspondence, and conferences leading up to the April 25, 2018

                   and July 3, 2018 Orders to the extent those Orders covered matters unrelated to

                   the underlying Sanctions Order1;

               b. Joint letters prepared in advance of the April 19, 2018 and June 26, 2018

                   conferences to the extent those conferences concerned matters unrelated to the

                   underlying Sanctions Order (ECF 783 ¶¶ 6, 7);




1
 References made herein to the underlying Sanctions Order include the compensable fees and
expenses enumerated in the Sanctions Order.
                                                 3
    Case 1:16-cv-01318-GBD-BCM Document 788 Filed 10/25/19 Page 4 of 10



              c. The April 9, 2018 letter from Berkowitz to Dunnington (ECF 566-1) which only

                  contains a single paragraph in four pages related to the network analyzer

                  program Wireshark referenced in the precluded Vidulich Affidavit (ECF 783 ¶

                  6);

              d. Supplemental legal briefing following the April 19, 2018 discovery conference

                  which had nothing to do with Wireshark (ECF 783 ¶ 7);

              e. Plaintiffs’ March 23, 2018 second motion for summary judgment (ECF 547)

                  which was withdrawn on October 9, 2018 (ECF 679) (ECF 783 ¶ 11);

              f. Plaintiffs’ motion to compel expert discovery and strike expert discovery (ECF

                  706) to the extent Infomir’s opposition concerns matters unrelated to the

                  underlying Sanctions Order;

              g. Independent investigations and expert discovery referenced but not specified or

                  discernable in the Fee Declaration or attachment thereto (ECF 783 ¶ 27);

              h. Time spent formulating the Fee Declaration and reviewing the Sanctions Order

                  which is not authenticated by any supporting document to the Fee Declaration

                  as required by the Sanctions Order (ECF 783 ¶ 39); and

              i. Any inclusion of matters unrelated to the underlying Sanctions Order which Mr.

                  Leviss claimed should not be disqualified for reimbursement (ECF 783 ¶ 20)

                  (“To the extent that certain included time entries related to other aspects of this

                  civil action, that should not disqualify those expenses for reimbursement in

                  accordance with the Court’s Order and Opinion.”).

       15.    In addition to the foregoing unrelated fees and expenses in the Fee Declaration, the

documents provided by Mr. Leviss to substantiate his request for reimbursement are deficient.



                                                4
     Case 1:16-cv-01318-GBD-BCM Document 788 Filed 10/25/19 Page 5 of 10



       16.      The Sanctions Order requires the authentication of the relevant fees and expenses.

(ECF 779.) Yet, the attachments to the Fee Declaration—attorney time sheets, expert consultant

time sheets, and expert consultation invoices are incomplete or heavily redacted, raising numerous

questions about how fees and expenses were calculated and paid.

       17.      Such issues and deficiencies include the following objectionable categories of

entries in the attachments to the Fee Declaration: (1) entries that exceed the scope of the Sanctions

Order; (2) entries for work that would have occurred regardless of the work related to the Sanctions

Order; (3) entries that list a dollar amount for the fee or expense incurred but are redacted in part

or in whole; (4) entries that are block billed and not contemporaneous; (5) entries that are vague

and not clearly connected to the Sanctions Order. (ECF 783 Exs. A, B, C.)

       18.      The attachments to the Fee Declaration are heavily redacted rendering many entries

vague and unclear. In fact, numerous entries are so heavily redacted that one can only see a dollar

figure but have no idea what the request for reimbursement entails.

       19.      Mr. Leviss acknowledges the use of block-billing but only applies a 25% discount

and concedes that there may be duplication of effort but asks the Court to overlook such

duplication. (ECF 783 at 10, 12).

       20.      Paragraph 6 of the Leviss declaration requests reimbursement for time entries

between April 9 and April 19, 2018 that should be eliminated. Broadcasters note the following

overbillings:

             a. Specifically, Paragraph 6 requests reimbursement for a “detailed letter which

                addressed plaintiffs’ failure to have produced discovery ordered by the court….”

                Though unclear, this letter is likely Exhibit A to the April 16, 2018 joint letter filed

                by the parties (See ECF 666). Exhibit A is a letter dated April 9, 2018 (See ECF



                                                   5
Case 1:16-cv-01318-GBD-BCM Document 788 Filed 10/25/19 Page 6 of 10



       666-1). Two paragraphs of the 4 page letter concern the Wireshark Investigation.

       The majority of the letter concerns other discovery issues that were never subject

       to the sanctions motion: Broadcasters’ third-party licenses, IPTV security

       specifications, neighboring rights, agreements establishing different versions of the

       Channels. Id. Broadcasters’ response was similarly limited.

    b. Infomir’s timesheets show redacted block billing of 9.40 hours by Mr. Leviss on

       April 9, 2018. (ECF 783 Ex. A at 3). This amount of billing is unsupported for the

       small portion of the letter devoted to the Wireshark Investigation. On April 13, Mr.

       Silagi block bills 4.70 hours for reviewing Broadcasters’ April 13, 2018 response

       to the April 9, 2018 letter. (ECF 783 Ex. A at 4).

    c. Paragraph 6 also asks for fees related to “drafting and revisions to the joint letter.”

       Like the prior correspondence between counsel, the Wireshark Investigation was a

       minor part of the joint letter. (See ECF 666). On April 16, 2018 Mr. Silagi block

       billed 5.50 hours and Mr. Leviss requests 4.30 hours for the joint letter that his time

       record shows he spent 1.2 hours working on. (Id. at 4) The Court should reduce

       this amount.

    d. Mr. Silagi’s April 18, 2018 block billing of 7.20 hours in preparation for the

       discovery conference should be reduced for the same reasons stated above, the

       Wireshark Investigation was a minor part of the conference. (ECF 783 Ex. A at 4-

       5). Mr. Leviss’ billing of 2 hours on April 18, 2019 appears to similarly overbill

       for the Wireshark portion of the discovery conference. (Id. at 5).

    e. On April 19, Messrs. Leviss and Silagi block billed 10 hours each for the discovery

       conference. (Id.). This portion is overbilled for the same reasons outlined above,



                                          6
    Case 1:16-cv-01318-GBD-BCM Document 788 Filed 10/25/19 Page 7 of 10



                the Wireshark investigation was a minor part of the conference. For example, Mr.

                Leviss does not provide an exact time for his call with Infomir GmbH’s counsel or

                explain its relation to the Wireshark investigation. (Id.) Further, the time should

                be reduced because it includes travel time.

       21.      Paragraphs 7 to 8 of the Leviss declaration generally concern the period from April

20 to June 26, 2018. Broadcasters note the following instances of overbilling.

             a. Specifically these paragraphs requests reimbursement for “supplemental legal

                briefing” following the April 19, 2018 discovery conference. The Wireshark

                Investigation was not the subject of the supplemental brief. (See ECF 572).

                Between April 26 and April 27, Mr. Leviss and Mr. Silagi billed 14 hours for

                drafting the unrelated the supplemental brief. (ECF 783 Exhibit A at 6). This time

                should be eliminated from any award.

             b. On April 30, the unredacted portion of Mr. Silagi’s block billing shows he spent

                5.80 hours reviewing a transcript of the April 19 discovery conference. (Id.) As

                stated above, that conference concerned broad discovery issues, not just the

                Wireshark Investigation. This time should be reduced.

             c. Infomir seeks full reimbursement for its May 23, 2018 brief opposing Plaintiffs’

                objections to Judge Moses’ Report and Recommendation to Judge Daniels. A mere

                2.5 pages of the 17 page brief concern the Wireshark investigation. (ECF 587).

                Yet Messrs. Leviss and Silagi bill 23.9 hours for this brief (ECF 783 Ex. A at 9-

                10). This time should be reduced proportionally by the amount of brief length

                devoted to the Wireshark Investigation. Broadcasters estimate a reduction to 3.5

                hours.



                                                 7
    Case 1:16-cv-01318-GBD-BCM Document 788 Filed 10/25/19 Page 8 of 10



             d. Mr. Leviss also bills .4 hours to review Goodzone’s brief. (Id. at 10).          Mr.

                Nussbaum’s work product is not part of the sanctions order, so the time should be

                eliminated.

             e. On June 25, 2018 Mr. Leviss bills .5 hours for work concerning Goodzone and

                Russian TV Company, a defendant in an unrelated action. (Id. at 13). This time

                should be eliminated.

             f. On June 26, 2018, Messrs. Leviss and Silagi block bill 17.7 hours for travel to and

                attendance at a discovery conference. (Id. at 13) That travel time should be reduced.

       22.      Paragraphs 9 to 11 request reimbursement for work completed between June 27,

2019 and August 29, 2019. Broadcasters note the following instances of overbilling.

             a. During that period Infomir seeks reimbursement for a brief in opposition to

                Plaintiffs’ motion to overrule the July 3, 2018 discovery order that does not concern

                the Wireshark Investigation. (ECF 642). Infomir seeks reimbursement for 7.0

                hours of work conducted by Mr. Leviss on July 19 and July 20, 2018 for the brief.

                (ECF 783 Ex. A at 17). Mr. Silagi includes review of this briefing and review of

                SKM’s letter to the Court in 7.20 hours of block billing on July 23, 2018. (Id. at

                18). Mr Silagi also block billed 1.10 hours for this brief that should be reduced on

                July 24. (Id.)

             b. Mr. Silagi further billed 2.20 hours on July 30 for the brief. (Id. at 19). Infomir’s

                objections did not concern the Wireshark Investigation, so Mr. Leviss’ time should

                be eliminated and Mr. Silagi’s eliminated or reduced.




                                                  8
     Case 1:16-cv-01318-GBD-BCM Document 788 Filed 10/25/19 Page 9 of 10



             c. On July 24, Mr. Leviss bills .8 hours for Plaintiff’s requests for unproduced native

                files. (Id. at 18) The order does not cover this discovery dispute. This time should

                be eliminated.

             d. Mr. Silagi block bills 1.5 hours on August 7, 2018 for work opposing Channel

                One’s withdrawn summary judgment motion. (Id at 21). That time should be

                reduced.

       23.      Paragraphs 12 to 14 request reimbursement for work completed between September

and November 2018. Broadcasters note the following instances of overbilling.

             a. Between September 11 and 14, 2018, Infomir bills for drafting an opposition to

                Channel One’s withdrawn summary judgment motion. (ECF 783 Ex. A at 23-26).

                That time is not covered by the sanctions order and should be eliminated.

       24.      In Paragraph 18 of his declaration, Mr. Leviss admits to the existence of client

invoices and affirms that “all reimbursements sought were actually billed to and paid for by

Infomir, LLC.” There are two Infomir, LLCs. One in Ukraine and one in Brooklyn. Mr. Leviss’

statement is ambiguous as to which Infomir, LLC is paying the bills for his firm. The missing

invoice cover pages suggest that this information is being concealed.

       25.      To understand the Fee Declaration, I requested that Mr. Leviss provide supporting

documents by letter dated October 22, 2019. A copy of the letter is attached hereto as Exhibit A.

       26.      Mr. Leviss replied October 23, 2019 and denied my request. A copy of the letter

denial is attached as Exhibit B.

       27.      I have prepared a chart attached hereto as Exhibit C indicating each time entry and

the extent to which each time entry is problematic cross-referenced with the narratives of




                                                  9
    Case 1:16-cv-01318-GBD-BCM Document 788 Filed 10/25/19 Page 10 of 10



Paragraphs 20 through 23 above. We hope that this will assist the Court in pinpointing specific

objections to specific time entries.

         28.   I totaled the hours found in the invoices attached to the Fee Declaration. Our math

shows the following:

                       2018 – Silagi: 184.1 total hours

                       2018 – Leviss: 183.1 total hours

         29.   However the Fee Declaration at paragraph 38 shows

                       2018 – Silagi: 217.5 total hours

                       2018 – Leviss: 240.4 total hours

         30.   This yields an error in the Fee Declaration in the year 2018 of approximately 33

hours for Silagi and 57 hours for Leviss.     This yields an overstatement of 2018 time of $9,900

for Silagi and $28,500 for Leviss. Accordingly, in addition to the other objections stated, it appears

that the fee request should be reduced by those amounts on this basis.

         31.   Attorneys’ fees for travel time are billed throughout, in the court’s discretion, this

time should be eliminated entirely or reduced.

         32.   Leviss and Silagi bill throughout for conferring with each other, in the court’s

discretion, this time should be reduced because it suggests inefficiency or billing of administrative

tasks.

         33.   Broadcasters will object the Sanction Order to Judge Daniels and after seeking

extensions, are scheduled to file their objections on November 1, 2019.

Dated: New York, New York
       October 25, 2019


                                                      ___ /s/ Raymond J. Dowd_____________
                                                              Raymond J. Dowd


                                                 10
